Citation Nr: 0124400	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disorder manifested 
by pelvic pain.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1995.

The instant appeal arose from an August 30, 1996, rating 
decision which denied a claim for service connection for 
pelvic pain.  A hearing was held on June 12, 2001, at the 
Nashville, Tennessee Regional Office (RO), before the 
undersigned member of the Board of Veterans' Appeals (Board) 
who was designated by the Board's Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).

It is observed that by way of a February 2001 rating 
decision, the RO granted entitlement to service connection 
for a left foot disorder, specifically left bipartite ossa 
sesamoid, with an assigned original rating of 10 percent.

During the June 2001 hearing, the veteran indicated that she 
disagreed with the initial 10 percent rating that was 
assigned by the RO for her left foot disorder.  

An appeal is generally initiated by filing a notice of 
disagreement (NOD) in writing.  Thereafter, a Statement of 
the Case (SOC) is furnished, and then the claimant must filed 
a timely Substantive Appeal for the appeal to be perfected.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (2001).  To be considered timely, a NOD must be filed 
within one year from the date that the RO mails notice of the 
determination to the claimant.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. § 20.302(a) (2001).  Hearing 
testimony, subsequently transcribed, has been construed to 
constitute a writing.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  However, it has been held by the Court that hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD because 
it was taken before the Board and not the RO, and may not 
serve to trigger or initiate appellate review.  See Beyrle v. 
Brown,  9 Vet. App. 24, 28 (1996).  

Nothing in the record presently before the Board can be 
construed as a timely NOD consistent with Beyrle, supra, with 
respect to the initial rating assigned for the veteran's left 
foot disorder.  Therefore, the Board does not have and may 
not assume jurisdiction over the claim.  However, since the 
veteran was notified of the initial rating by a letter issued 
by the RO and dated on February 16, 2001, she is advised that 
if she wishes to pursue appellate review of the claim for an 
initial rating in excess of 10 percent for her left foot 
disorder, she must file an NOD with the RO by February 16, 
2002.  


REMAND

There has been a significant change in the law during the 
course of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475 (VCAA).  Implementing regulations were 
subsequently published on August 29, 2001, and are effective 
from date of the enactment of the VCAA, which would be 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  This new law among other things, redefine the 
obligations of the VA with respect to the duty to assist a 
claimant.  

While significant development was undertaken by the RO, 
additional development is still required to fully comply with 
duty to assist provisions of the VCAA.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain specific assistance 
that must be rendered to comply with VCAA, but it would be 
the RO's ultimate responsibility to ensure that all 
appropriate development is undertaken.  

Information supplied by the veteran during her personal 
hearing in June 2001 points to the fact that some evidence 
pertaining to her treatment during and after her military 
service has not been obtained, and that a nexus examination 
needs to be conducted. 

The veteran testified during her June 2001 hearing that she 
has a disorder which began in service and is manifested by 
severe pain in the pelvic or lower abdominal area and severe 
pain with intercourse.  A preliminary review of the service 
medical records reveal that she sought treatment for these 
complaints in service and that she was assessed with 
"probable mittelschmerz".  She is service-connected for 
residuals of a hysterectomy, rated 30 percent disabling, and 
for surgical scar complications due to pregnancy, rated 
noncompensably disabling.  Prior to undergoing a 
hysterectomy, she had three children delivered by cesarean 
section.

The Board notes that the claims folder apparently does not 
contain all the relevant VA and military treatment records.  
The December 1995 VA general medical examination report noted 
that she had been "followed at Fort Campbell" since service 
for complaints of pain associated with intercourse.  Thus, as 
the Fort Campbell treatment records appear to be relevant to 
her claim, the RO should attempt to develop evidence from 
this source.

The veteran further testified that she had been treated as 
recently as February 2001 for her pelvic complaints at the 
Nashville VA Medical Center (MC), and that she was also 
treated at the new Clarksville, Tennessee, VA outpatient 
treatment clinic (OPC) in April 2001.  However, the most 
recent VA records associated with the claims folder are from 
the Nashville VAMC and are dated in August 1996.  No records 
from the Clarksville VAOPC have been associated with the 
record.  As VA records are considered to be constructively 
included within the record, and must be acquired if they are 
material to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran also testified that her primary care provider 
informed her that she might be developing ovarian cysts, 
which were causing her pain.  She also reported that she had 
undergone extensive testing that had revealed no positive 
results to explain the etiology of her symptoms, but in her 
October 1997 appeal statement she noted that she was told by 
"Nurse Practitioner Greenspan" that she could have a chronic 
condition involving recurring cysts on the ovaries.  There is 
no such opinion in the medical records associated with the 
claims file.

Under the version of 38 U.S.C.A. § 5103(a) that was in effect 
prior to the enactment of the VCAA, the VA had a duty to 
inform a claimant of what evidence was necessary to complete 
an incomplete application for benefits in certain situations, 
and that obligation included the requirement to tell a 
claimant to submit a statement from a physician who has 
reportedly voiced an opinion that may be sufficient to 
support the claim.  See, e.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
This notice requirement has been retained, with certain 
modifications, in new section 5103(a).  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  Accordingly, a remand is 
required in order to notify the veteran that she should 
obtain and submit a written statement from Nurse Practitioner 
Greenspan that repeats the reported verbal statement which 
relates, or possibly relates, the veteran's pelvic complaints 
to a diagnosed disorder.

Finally, based on the statements made by the veteran and the 
medical evidence, the Board finds that the RO should schedule 
another examination with a medical opinion that addresses 
whether it is at least as likely as not that the veteran's 
claimed disorder manifested by pelvic pain was incurred in or 
aggravated by service.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that she identifies the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
her military service.  All VA medical 
records identified by the veteran should 
be obtained pursuant to established 
procedures.  With respect to any non-VA 
health care providers identified by the 
veteran, the RO should request her 
authorization to release any indicated 
private medical records to the VA.  Upon 
receipt of her signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the veteran.  The Board is 
particularly interested in obtaining the 
following records: 

a.  All records pertaining to the 
veteran's treatment at the Nashville 
VAMC since August 1996; and

b.  All records pertaining to the 
veteran's treatment at the 
Clarksville VA outpatient treatment 
clinic since April 2001; and

c.  All records pertaining to the 
veteran's treatment at the Fort 
Campbell military medical facility 
since August 1995.

All reports received should be associated 
with the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

3.  The RO must notify the veteran that 
she should obtain and submit a written 
statement from Nurse Practitioner 
Greenspan pertaining to the information 
that the veteran stated during the 
hearing that she was told, i.e., that 
Nurse Practitioner Greenspan told her 
that her pelvic pain was related to 
recurrent ovarian cysts.

4.  Thereafter, the RO should make 
arrangements in order to afford the 
veteran a VA medical examination for the 
limited purpose of addressing the nature 
and etiology of the pelvic pain for which 
service connection is being sought, as 
listed on the title page of this REMAND.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining physician 
should determine whether the veteran has 
a disorder which is not currently service 
connected that is manifested by pelvic 
pain.  If so, the physician should render 
opinions addressing whether it is at 
least as likely as not that such 
disability was caused by any of her 
service connected disorders or was 
incurred in or aggravated during the 
veteran's period of active military 
service.  The physician should also 
discuss any other affirmative evidence 
that would indicate that the veteran's 
pelvic pain is part of her service 
connected disability, or if she is not 
suffering from a separate disorder that 
is manifested by pelvic pain that is 
related to her period of military 
service.  The physician must fully 
consider the veteran's service medical 
records and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.  Detailed reasons 
and bases for all diagnoses and opinions 
reached should be provided.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.
 
5.  The veteran must be given adequate 
notice of the requested examination and 
she is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and her claim should be 
adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

6.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.  The RO 
should also ensure that the report of the 
requested examination is in full 
compliance with the above instructions.  
If the report is not in compliance with 
the instructions it should be returned to 
the examiner for correction.

7.   Upon completion of the above, the RO 
must readjudicate the veteran's claim, as 
listed on the title page.  The 
adjudication of the claim should 
specifically include consideration of any 
issue that is found to be inextricably 
intertwined.   The RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. §5107(b) (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  If any claim that is not currently on 
appeal before the Board is denied, the RO 
must provide the veteran an opportunity 
to initiate an appeal by filing a notice 
of disagreement within one year from the 
date she is notified of the adverse 
decision.  If the claim is denied but no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
thoroughly followed.


If the benefit sought on appeal remains denied, the veteran 
and her representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The claim should then be returned to 
the Board, if otherwise in order.  

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The veteran 
need take no action unless otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



